Citation Nr: 0933443	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-38 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for loss of vision due to 
histoplasmosis.


REPRESENTATION

Veteran represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  

This case was previously before the Board in November 2008, 
at which time the Board determined that new and material 
evidence had been received to reopen the Veteran's claim and 
remanded the case for further development.  As the remand 
directives have been complied with, the case is now properly 
before the Board.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his 
loss of vision due to histoplasmosis is the result of 
experiences during active service.


CONCLUSION OF LAW

Loss of vision due to histoplasmosis was incurred as a result 
of active duty military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection 
for loss of vision due to histoplasmosis constitutes a 
complete grant of the benefit sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a claimed 
disability, the record must include medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304; see also 
Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran contends that he is entitled to service 
connection for loss of vision due to histoplasmosis because 
such is the result of his eyes being covered in mud on 
numerous occasions during service in Vietnam.  The Veteran 
admits that he had no complaints or treatment for eye 
problems during service and that he first experienced eye 
problems in 1972.  However, he asserts that his current loss 
of vision is the result of histoplasmosis that was incurred 
during service.

The Veteran has reported that his duties in the military 
included driving and maintaining vehicles in a combat 
environment.  The Board notes that certain relaxed 
evidentiary requirements apply where the evidence of record 
establishes that a veteran was engaged in combat.  See 
38 U.S.C.A. § 1154(b).  Although the evidence of record fails 
to establish that the Veteran was engaged in combat, he does 
not claim that his condition was incurred specifically in 
combat conditions.  As such, no further discussion under 
38 U.S.C.A. § 1154(b) is necessary.  

The Veteran's personnel records reflect that his military 
occupational specialty was armor crewman, which is consistent 
with his description of his duties during service.  The Board 
further notes that such duties would likely expose the 
Veteran's face to mud.  As such, resolving all reasonable 
doubt in the Veteran's favor, the Board notes that his eyes 
were covered with mud during service, as he has reported.

In support of his claim, the Veteran submitted a statement 
from a VA licensed social worker, dated in June 2006.  The 
social worker indicated that she had reviewed various 
treatises concerning histoplasmosis, which revealed that it 
is commonly found in the Ohio and Mississippi river valleys 
and that it thrives in areas of moderate temperatures and 
moist environments.  The research further revealed that the 
disease usually begins in the lungs but can result in a 
complication of ocular histoplasmosis which, over time, 
begins to spread in the retina, leading to blindness.  The 
social worker noted that, in addition to the Veteran, she had 
two other blind veterans in her caseload that had a 
definitive diagnosis of histoplasmosis and that the sole 
common factor between them was service in Vietnam.  She 
further noted that none of the veterans lived in areas in the 
United States where the organism which causes histoplasmosis 
is located or had worked in a profession known to have high 
exposure potential.  The Board notes that the VA social 
worker is not a medical expert and that the research on which 
she relied is not in the claims file.  However, her research 
summary conforms to the December 2008 VA examiner's 
description of the nature of histoplasmosis, as discussed 
below.  Moreover, the Board finds the social worker's 
description of the similarities between the blind veterans in 
her caseload to be probative.  

Evidence of record confirms that the Veteran had no 
complaints or treatment for eye problems during service and 
that he first sought such treatment in 1972.  His right eye 
hemorrhaged shortly thereafter, and he was diagnosed with 
scarring and histoplasmosis in 1975.  See June 1991 letter 
from Dr. Brauston.  The Veteran continued to have eye 
problems over the years, and he was diagnosed with presumed 
ocular histoplasmosis with bilateral macular scars in March 
2005.  See treatment record from Dr. Singh.  The Veteran is 
currently legally blind in both eyes due to presumed ocular 
histoplasmosis.  See December 2008 VA examiner's report.

The Veteran was provided with a VA examination concerning his 
loss of vision in December 2008.  The VA examiner opined that 
such disability is at least as likely as not causally related 
to service.  The examiner reasoned that the Veteran has 
macular scars that are identical to those produced by an old 
histoplasmosis infection, which the examiner had seen many 
times in his ophthalmology practice.  In April 2009, the 
examiner clarified that the Veteran's diagnosis of presumed 
ocular histoplasmosis is consistent with his report of having 
his face covered with mud several times during service.  The 
examiner explained that active histoplasmosis infection may 
be asymptomatic in its early stages, such that the patient 
may not seek medical care and, even if treatment is sought, 
the infection could be missed by the treating physician.  He 
further explained that presumed ocular histoplasmosis is 
caused by the organism histoplasma capsulatum, which is found 
in the soil in certain regions in the United States, 
including the Ohio and Mississippi river valleys, as well as 
in other parts of the world.  The examiner opined that the 
Veteran's eyes being covered in mud while in Vietnam possibly 
could have been the original source of the organism that 
caused histoplasmosis infection in his eyes.

In the June 2009 supplemental statement of the case, the RO 
summarized research concerning histoplasmosis from the 
National Eye Institute website.  Such research generally 
conforms to the descriptions by the VA social worker and the 
December 2008 VA examiner, as summarized above.  The RO noted 
that, contrary to the VA social worker's statement, the 
Veteran's claims files reflects that he was born in Ohio, an 
area known to be subject to the fungus which causes 
histoplasmosis, and that he lived there when he was first 
diagnosed and treated with such condition.  

Considering all of the evidence as a whole, the Board finds 
that the evidence is in relative equipoise.  Specifically, 
the evidence reflects that the Veteran lived in Ohio, where 
he may have been exposed to the fungus which causes 
histoplasmosis.  He also had mud in his face on numerous 
occasions during service in Vietnam, where the fungus may 
have been present.  The VA social worker reported that two 
other blind veterans with confirmed histoplasmosis had served 
in Vietnam.  Reading the VA examiner's December 2008 and 
April 2009 addendum together, he specifically opined that it 
is at least as likely as not that such exposure caused the 
histoplasmosis that eventually led to the Veteran's loss of 
vision in both eyes.  Although the examiner stated in his 
April 2009 addendum that such exposure could "possibly" 
have been the original source of the organism that caused 
histoplasmosis, this statement does not negate his earlier 
positive nexus opinion.  Additionally, there is no evidence 
of record which affirmatively indicates that the Veteran's 
current loss of vision due to histoplasmosis is not related 
to his military service.

Accordingly, as the evidence is relative equipoise, all 
reasonable doubt as to the etiology of the Veteran's current 
disability must be resolved in his favor.  See 38 U.S.C.A. 
§ 1157; 38 C.F.R. § 3.102.  As the evidence of record 
establishes that the Veteran's current loss of vision due to 
histoplasmosis is causally related to his active duty 
military service, service connection is warranted.  


ORDER

Service connection for loss of vision due to histoplasmosis 
is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


